DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-16 of U.S. Patent No. 11,242,946 in view of U.S. 6,632,999 to Sempliner et al. 
The ‘946 reference recites the recited structure of the present invention, including a housing comprising a channel, a curtain extending into the channel and a fire-retardant material extending into the channel at a location, wherein the curtain moves within the channel in an installed state, the curtain moving to accommodate passage of an object through the channel, and wherein the fire-retardant material curves in an axial direction within the channel and at least partially surrounds the object in the channel in the installed state, the housing coupled to an opening in a barrier.  The ‘946 reference doesn’t specifically recite the channel having a first and second end, the fire-retardant material located between the first and second end, the object entering the channel at the first end and exiting at the second end, as recited in claim 8, nor the housing having upper and lower surfaces with the curtain being coupled between the upper and lower surfaces and extends at least partially into the channel, as recite in claim 9.  The Sempliner et al. reference discloses a similar device, fig. 5, including a housing (24) comprising a housing with a first end (30) and second opposite end, a curtain, including bristles (44) adjacent to the first end to at least partially enclose the channel in an installed state.  An object/cable (46) is disclosed entering the channel at the first end and exiting at the second end.  Sempliner et al. further discloses the housing having an upper surface and a lower surface, with the curtain, bristles (44) being coupled between the upper surface and the lower surface of the housing and extends at least partially into the channel.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the housing of the ‘946 reference such that the channel has first and second ends so that the object enters the channel at the first end and exits the second end, as well as provide the housing with an upper and lower surface, such that the curtain is coupled between the upper and lower surfaces and extends at least partially into the channel, all as suggested by Sempliner et al. since it is known in the art that a device, such as a grommet, includes a through channel, into which an object may enter and exit, and may also include upper and lower surfaces between which bristles may coupled and extend at least partially into the channel.     
  
    PNG
    media_image1.png
    362
    761
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


September 27, 2022
P. F. Brinson